Title: Cash Accounts, July 1767
From: Washington, George
To: 



[July 1767]



Cash


July 16—
To Do [cash] of Joseph Moxley for Ditto [weaving]
£ 0. 7.6


20—
To Ditto of Colo. Mason
6. 0.0



To Ditto of Mr Edward Payne
22.15.0



To Ditto of Jno. Houlsworth Weavg 8 yds Cottn
0.12.0



Contra


July  8—
By Mrs Washington
2. 0.0



By Thos Bishops Wife bringg Kate to Bed
0.10.0


12—
By Danl Starke for 7 days Cradling & four days coming & going in all 11 at 5/
2.15.0



By Abner Howell in all 11 Do @ Do
2.15.0



By William Black Do 11½ Do Do
2.17.6


15—
By Moses Eaton Do 13½ Do Do
3. 7.6



By Elijah Houghton Do Do Do Do
3. 7.6


16—
By Charity
0. 5.0


20—
By Mrs Washington in small money
0. 4.0



By Cash pd Mr Edwd Payne for Truro Pa[ris]h
31.13.1



By Mr [John] Muir for 5¼ yds figd Cotton & 3 yds Check
1.17.0



By Velvet & Check
0.19.6


26—
By Mr Chas Washington
1.11.0



By Jno. Gore Waggoner
1. 0.0


30—
By Mr [William] Ramsay for Postage
3.10.0



By John Prescot
0. 5.0


31—
By Charity
1.10.0



By Susanna Bishop delivg Sue
0.10.0


